Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-19 , in the reply filed on Aug. 1, 2022 is acknowledged.
Claims 1-20 remain pending in the current application, claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  
The requirement for the restriction of Inventions I and II is still deemed proper and is therefore made FINAL.
Claims 1-19 have been considered on the merits.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/346121, filed on Mar. 20, 2014.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of the Claims 
	Claims 1-19 are currently pending.
	Claim 20 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 
	Claims 1-19 have been considered on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3-5, 8-10, 12, 14, 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anada et al. (JP 2010/088347, machine translation) (ref. of record) as evidenced by Khademhosseini et al. (Journal of Biomedical Materials Research Part A, 2006) (ref. of record) and Ungrin et al. (PG Pub 2010/0068793) (ref. of record).
With respect to claim 1, Anada teaches a method of culturing a plurality of spheroids of adherent cells where the spheroids are in a culture chamber with a plurality of recessed portions (plurality of culture spaces) where the spheroids are individually cultured and contained within the non-adherent recess portions which are separated by walls (do not come in contact with adjacent spheroids) (abstract, pg. 2 para. 1 and pg. 6 para. 8).  With respect to claim 1, Anada teaches the method where the adherent cells attach at the lowermost position of the recess of culture vessel (do not come in contact with adjacent spheroids) (pg. 6 para. 10, pg. 7 para. 10 and pg. 12 para. 4).  With respect to claims 1 and 5, Anada teaches in one example that the average diameter of the spheroids is 231.3 ± 7.9 µm (para. 82 of untranslated and of translated and Fig. 19 B) and the culture space is approximately 800 µm (for a culture space diameter that is 3.46 times the size the spheroid diameter) which is within the claimed range of 1 to 5 times the diameter of the desired spheroid.  With respect to claim 1, Anada teaches the method where the water contact angle is preferably 30 degrees (pg. 7 paras. 3-4).
Anada does not explicitly teach the claimed range of the equivalent diameter of the culture space having that is 1 to 5 times the diameter of the desired spheroid or a height that is 0.3 to 5 times the equivalent diameter as recited in claim 1.  However, the drawings in Fig. 5 and Fig. 8 which illustrate the shape, relative dimensions and relative proportions of the wells and of the spheroids in the wells of an embodiment of a culture chamber taught by Anada suggest that the wells or culture space of Anada can have an equivalent diameter of 2 and a height of a height of 0.3 to 5 times the equivalent diameter as recited in claim 1.  Although Anada does not explicitly teach the exact ranges for the ratios of the diameters of the culture space and the spheroids and the culture space diameter and height recited in claims 1 and 6, the size ratios of the diameters and heights illustrated in Figures of Anada appear to be within the ranges taught and the one embodiment teaches a culture space to spheroid diameter ratio which is close to the claimed ratio or size difference.  Furthermore, one of ordinary skill in the art would recognize that the diameter of the culture space relative to the spheroid is a result effective variable and that the ratio of the diameter would be matter of routine optimization depending on the cell type and the desired spheroid size as evidenced by Khademhosseini and Ungrin.  Khademhosseini teaches that cell aggregates expand to the size of the microwells when grown for a period of time (pg. 527 Col. 2 last para.) and Ungrin teaches the well size of microwells in a culture plate varies depending on the particular embodiment and the intended use of the plate including the desired number of cells to be cultured (0159).  
With respect to claim 3, Anada teaches the culture space or recess has hemispherical bottom (pg. 9 para. 9, Fig. 17 and claim 5).  With respect to claim 4, Anada teaches the culture space or recess has an inverted cone-shaped bottom (pg. 9 para. 9, pg. 16 para. 8, Fig. 15 and claim 5).  
With respect to claim 8, Anada teaches that the method where the angle formed between the walls of the recesses and the side wall is 90 degrees (Fig. 17). With respect to claim 9, Anada teaches the spheroids are of an uniform size (would have 60% or more of all cultured spheroids have a diameter within a range of plus-minus 5% of an average valued of diameters of the spheroids obtained after the culturing) (abstract and pg. 6 para. 8).  With respect to claim 10, Anada teaches that the spheroids are formed from cancer cells and the method where the cells are osteosarcoma cells and the like (pg. 7 para. 12).  With respect to claim 12, Anada teaches the culture chamber comprises of a resin molded product which is ethylene vinyl alcohol copolymer (pg. 7 para. 5).  With respect to claims 14 and 19, Anada teaches that the surface is made hydrophilic by plasma treatment (pg. 7 para. 5).  With respect to claims 17 and 19, Anada teaches that the bottom surface of the cell culture vessel is coated with phospholipids (pg. 7 para. 5).  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 2 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anada as evidenced by Khademhosseini and Ungrin (as applied to claims 1, 3-5, 8-10, 12, 14, 17 and 19 above), and further in view of Khademhosseini et al. (Journal of Biomedical Materials Research Part A, 2006) (ref. of record).
The teachings of Anada can be found in the previous rejection above. 
Anada does not explicitly teach a vessel where the culture space has a cylindrical shape as recited in claim 2, where the walls partition the adjacent spaces have a wall height that is equal to the height of the culture space as recited in claim 6.  However, Khademhosseini teaches a method of culturing spheroids comprising culturing the spheroids in a plurality of culture spaces within a culture chamber where the culture space has a cylindrical shape and the walls partitioning the culture spaces have a height equal to the height of the culture space (abstract and Fig. 3).  In further support, Anada teaches numerous vessels with different culture space shapes (Fig. 5, 6, 8, 13-17) including cell culture vessels with culture spaces with flat bottoms (Fig. 11 and Fig. 13) and where walls partition the adjacent spaces (Fig. 5, 6, 8, 13-17).  Accordingly, at the time of the claimed invention, one of ordinary skill in the art would have been obvious to modify the method of Anada to include culturing the cells in culture spaces where the culture space has a cylindrical shape and the walls partitioning the culture spaces have a height equal to the height of the culture space, since culture spaces with these shapes were known for culturing spheroids as taught by Khademhosseini and Anada teaches numerous different shapes of culture spaces can be used for culturing spheroids.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Anada to culture the cells in wells with a cylindrical shape and a flat bottom and the walls partitioning the culture spaces have a height equal to the height of the culture space, since spheroid cell culturing methods using such shaped culture spaces were known as taught by Khademhosseini.  Such a modification merely involves the substitution of one known type of culture space shape for another for the culturing of spheroids.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Anada as evidenced by Khademhosseini and Ungrin (as applied to claims 1, 3-5, 8-10, 12, 14, 17 and 19 above), and further in view of Itchoda et al. (WO 2010/047132 A1, National stage US 2011/0217725 A1 application publication is being used as the translation) (ref. of record).
The teachings of Anada can be found in the previous rejection above. 
Anada does not teach the method where culture spaces have a rectangular prism shape as recited in claim 2.  However, Itchoda teaches a method of culturing spheroids comprising culturing the spheroids in a plurality of culture spaces within a culture chamber where the culture space has a rectangular prism shape (Fig. 3, 4 and 8, and 0019).  In further support, Anada teaches numerous vessels with different culture space shapes (Fig. 5, 6, 8, 13-17).  Accordingly, at the time of the claimed invention, one of ordinary skill in the art would have been obvious to modify the method taught by Anada to include culturing the cells in culture spaces where the culture space has a rectangular prism shape, since culture spaces with these shapes were known for culturing spheroids as taught by Itchoda and Anada teaches numerous different shapes of culture spaces can be used for culturing spheroids.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method taught by Anada to culture the cells in wells with a rectangular prism shape, since spheroid cell culturing methods using such shaped culture spaces were known as taught by Itchoda.  Such a modification merely involves the substitution of one known type of culture space shape for another for the culturing of spheroids.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 7 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anada as evidenced by Khademhosseini and Ungrin (as applied to claims 1, 3-5, 8-10, 12, 14, 17 and 19 above), and further in view of Ungrin et al. (PG Pub 2010/0068793) (ref. of record).
The teachings of Anada can be found in the previous rejection above. 
Anada is silent with respect to the thickness of the walls separating the culture spaces or wells and does not teach that the walls have thickness in a range of 5 to 50 µm as recited in claim 7.  However, Ungrin teaches a similar method of culturing tumor spheroids aggregates in microwells (0107) and where the distance between microwells are less than 100 or 10 microns (0162).  Ungrin further teaches that the size of the microwells depends on the particular embodiment and the intended use of the plate (0159).  Accordingly, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Anada to have walls portioning the wells with a width of 5 to 50 µm, since similar methods of culturing adherent cells in culture spaces or microwells with similar wall thickness was known as taught by Ungrin.  Although Ungrin does not teach the exact ranges of the wall thickness as recited in claim 7, the ranges overlap significantly with the ranges taught.  Furthermore, one of ordinary skill in the art would recognize that the wall thickness is a result effective variable and that the thickness of the walls would be matter of routine optimization depending on the size of the desired culture spaces or wells and the intended use of the plate as taught by Ungrin.  Furthermore, one of ordinary skill in the art would have a reasonable expectation of success in modifying the method of Anada to have walls with the recited thickness, since similar methods of culturing adherent spheroids using microwells with similar wall thickness were known as taught by Ungrin.      
Anada does not teach the method where a hydrophilic polymer chain that inhibits cell adhesion is immobilized on the surface of the culture spaces as recited in claim 16.  However, Ungrin teaches coating the microwell with an anti-adherent coating including pluronic acid (a hydrophilic polymer chain as evidenced by Cheng) (0160).  Cheng reports pluronic acid is hydrophilic (abstract, pg. 507 Col. 2 para. 2 and pg. 508 first para.).  Accordingly, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Anada to have the surface of the microwells or culture space coated with a hydrophilic polymer chain for the purpose of preventing adhesion of the cells to the walls of the wells, since similar methods of culturing adherent cells in culture spaces or microwells with coated with hydrophilic polymer chains was known as taught by Ungrin.  Furthermore, one of ordinary skill in the art would have a reasonable expectation of success in modifying the method of Anada to have walls coated with a hydrophilic polymer chains, since similar methods of culturing adherent spheroids using microwells a hydrophilic polymer chains were known as taught by Ungrin.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Anada as evidenced by Khademhosseini and Ungrin (as applied to claims 1, 3-5, 8-10, 12, 14, 17 and 19 above), and further in view of Tazaki et al. (US 2009/0075366 A1) (ref. of record).
The teachings of Anada can be found in the previous rejection above. 
Anada is silent with respect to the thickness of a bottom portion of the culture chamber and does not teach a bottom portion of the culture chamber with a thickness of 1 mm or less as recited in claim 11.  However, Tazaki teaches cell culture chamber for cell culture (abstract) and where the chamber has a plate base that has a thickness that is 0.03-1 mm (0020).  Tazaki further teaches that if the thickness is greater than 1 mm it is unable to obtain a sufficient focal length in the microscope observation and that it preferred to select a thickness according to the magnification (0070).  Accordingly, at the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Anada where the culture chamber has a bottom portion which has a thickness that is less than 1 mm for the benefit of observing the cells in the culture chamber by microscope as taught by Tazaki.  It would have been obvious to one of ordinary skill in the art to modify the method of Anada where the culture chamber has a bottom portion which has a thickness that is less than 1 mm, since similar methods of culturing cells in culture spaces or microwells with a bottom portion which has a thickness that is less than 1 mm were known as taught by Tazaki.  Furthermore, one of ordinary skill in the art would have a reasonable expectation of success in modifying the method of Anada where the culture chamber has a bottom portion which has a thickness that is less than 1 mm, since similar methods of culturing cells using microwells with the claimed bottom portion thickness were known as taught by Tazaki.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 13 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anada as evidenced by Khademhosseini and Ungrin (as applied to claims 1, 3-5, 8-10, 12, 14, 17 and 19 above), and further in view of Yoshimoto et al. (Lab Chip, 2009) (ref. of record).
The teachings of Anada can be found in the previous rejection above. 
Anada does not teach that the surface of the culture space has been processed by glass processing so that the water contact angle is 45 degrees or less as recited in claims 13 and 18.  However, Yoshimoto teaches methods of culturing cancer cell spheroids on glass surfaces which have been processed to have a water contact angles less than 45 degrees (abstract, pg. 1288 Col. 1 last para. to Col. 2 first para. and Table 1).  Yoshimoto further teaches processing the glass with patterns allows for control over cell adhesions patterns (abstract and pg. 1287 Col. 1 para. 2).  Accordingly, at the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Anada in such a way that the method of culturing spheroids includes treating the cell culture surfaces by glass processing for the purpose generating surfaces with a water contact angle of 45 degrees or less.  It would have been obvious to one skilled in the art to have further modified Anada such that the surface with a water contact angle of 45 degrees or less is generated by glass processing, since methods of treating cell culture surfaces were known to be treated by glass processing as taught by Yoshimoto.  Furthermore, it would have been obvious to one of ordinary skill in the art to use any known method to modify the surface of the culture space to have water contact angle is 45 degrees or less, since such a modification merely involves the substitution of one known method of generating surfaces with a water contact angle of 45 degrees or less for another.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Anada as evidenced by Khademhosseini and Ungrin (as applied to claims 1, 3-5, 8-10, 12, 14, 17 and 19 above), and further in view of Cole et al. (Biomaterials, 2009) (ref. of record).
The teachings of Anada can be found in the previous rejection above. 
Ungrin does not teach the method where a polymer with hydrophilic and hydrophobic properties that vary depending on temperature or light is coated on the surface of the culture spaces as recited in claim 15.  However, Cole teaches a method of culturing cells where cell attachment and detachment is controlled by coating plates with polymers which can have hydrophilic or hydrophobic properties depending on temperature (pg. 1830 Col. 2 para. 2 and Fig. 14).  Cole further teaches that removing the cells from culture plates by cooling the plates below the LCST (lower critical solution temperature) of the thermally reversible polymer coatings is advantageous compared to alternative methods such as mechanical scraping or enzymatic removal which have an adverse impact on cell vitality, whereas using the properties of a thermally reversible polymer coating gently detaches the cells (pg. 1839 Col. 2 para. 3).  In addition, Cole reports that switchable coatings which employ stimuli such as light and temperature to control cell attachment/detachment are used in cell culture (abstract) and light and temperature or some of the most commonly used stimuli used in switchable systems (pg. 1828 Col. 1 last para., Table 1).  Cole teaches that photoisomerization has been used to induce changes in surface wettability (pg. 1842 para. 3).  Accordingly, at the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Ungrin to include culturing the cells in culture spaces coated with a polymer with hydrophilic and hydrophobic properties that vary depending on temperature or light for the benefit of having control over the attachment or detachment state of the cells as taught by Cole.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Ungrin to culture the cells in wells coated with a polymer with hydrophilic and hydrophobic properties that vary depending on temperature or light, since cell culturing methods using such coatings were known as taught by Cole. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1, 2, and 5-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 6-14, and 26 of U.S. Patent No. 10,655,107.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the issue patent.  In addition, both claim methods of culturing spheroids in a culture chamber.  
Claim 1 of U.S. Patent No. 10,655,107 reads on instant claim 1 and is directed to a method culturing adherent cells by culturing the adherent cells in a culture chamber to form a spheroids where the spheroids are cultured within a culture space where walls partition adjacent culture spaces, the spheroids do not come in contact with each other during culturing, and where the surface of each culture space has a water contact angle of 45 degrees or less.  Claim 1 of U.S. Patent No. 10,655,107 discloses an equivalent diameter of 1 to 3 times the diameter of the desired spheroid which is within the currently claimed range of 1 to 5 times and a culture space with a height of 0.5 to 2 times the equivalent diameter which is within the currently claimed range of 0.3 to 5 times.
Claim 1 of U.S. Patent No. 10,655,107 recites the limitation that each culture space has cylindrical shape or rectangular prism shape of instant claim 2.  Claim 1 of U.S. Patent No. 10,655,107 discloses an equivalent diameter within the range of 100 to 200 µm which is within the currently claimed range of 100 to 5000 µm of instant claim 5.  Claim 1 of U.S. Patent No. 10,655,107 recites the limitation of height of the wall is equal to a height of the culture space of instant claim 6.  Claim 1 of U.S. Patent No. 10,655,107 recites the limitation of the thickness of the wall is in the range of 5 to 50 µm of instant claim 7.
Claim 4 of U.S. Patent No. 10,655,107 recites the limitation of an angle formed between an upper surface and a side surface of the wall partitioning the adjacent culture spaces is in a range of 90 degrees to 135 degrees of instant claim 8.  Claim 1 of U.S. Patent No. 10,655,107 recites the limitation of 60% or more of all cultured spheroids have a diameter within a range of plus-minus 5% of an average value of diameters of the spheroids obtained after the culturing of instant claim 9.  Claim 14 of U.S. Patent No. 10,655,107 recites the limitation the spheroids are cancer cells of instant claim 10.  Claim 26 of U.S. Patent No. 10,655,107 recites the limitation that the thickness of a bottom portion of the culture chamber is 1 mm or less of instant claim 11.  
Claim 6 of U.S. Patent No. 10,655,107 recites the limitation of the culture chamber is formed of resin molded product that is made of one of the listed materials of instant claim 12.  Claim 7 of U.S. Patent No. 10,655,107 recites the limitation of the surface of each culture space has been processed by glass processing so that the surface has a water contact angle of 45 degrees or less of instant claim 13.  Claim 8 of U.S. Patent No. 10,655,107 recites the limitation of the surface of each culture space has been processed by forming a functional group thereon by plasma treatment so that the surface has a water contact angle of 45 degrees or less of instant claim 14.  Claim 9 of U.S. Patent No. 10,655,107 recites the limitation of a polymer having hydrophilic and hydrophobic properties that vary depending on temperature or light has been coated on the surface of each culture space of instant claim 15.  Claim 10 of U.S. Patent No. 10,655,107 recites the limitation of a hydrophilic polymer chain that inhibits cell adhesion has been immobilized on the surface of each culture space of instant claim 16.  Claim 11 of U.S. Patent No. 10,655,107 recites the limitation of a phospholipid or a phospholipid-polymer complex has been immobilized on the surface of each culture space of instant claim 17.  Claim 12 of U.S. Patent No. 10,655,107 recites the limitation of the surface of each culture space has been processed by glass processing so that the surface has a water contact angle of 45 degrees or less, and thereafter a polymer having hydrophilic and hydrophobic properties that vary depending on temperature or light, a hydrophilic polymer chain that inhibits cell adhesion, or one of a phospholipid and a phospholipid-polymer complex is immobilized on the surface of the culture chamber of instant claim 18.  Claim 13 of U.S. Patent No. 10,655,107 recites the limitation of the surface of each culture space has been processed by forming a functional group thereon by plasma treatment so that the surface has a water contact angle of 45 degrees or less, and thereafter a polymer having hydrophilic and hydrophobic properties that vary depending on temperature or light, a hydrophilic polymer chain that inhibits cell adhesion, or one of a phospholipid and a phospholipid-polymer complex is immobilized on the surface of the culture chamber of instant claim 19.

Conclusion
	No claims are allowed.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632